Case 1:19-cv-10404-JSR Document 43 Filed 01/02/20 Page 1 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

GARNISH AND GATHER, LLC,
Plaintiff,
-against-

TARGET CORPORATION AND TARGET
BRANDS, INC.,

Defendants.

Case No. 1:19-cv-10404-JSR

 

 

PLAINTIFF’S REPLY MEMORANDUM OF LAW IN SUPPORT
OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

Joseph M. Pastore III (JP1717)
Melissa Rose McClammy (MM7258)
Pastore & Dailey LLC

420 Lexington Avenue, 3rd Floor

New York, NY 10170

845.667.5711 (p)

646.661.4322 (f)

Attorneys for Plaintiff

Michael Lee

Lee Law PLLC

579 Fifth Avenue, 14" Floor
New York, NY 10606
212-621-8239

Advisory Attorney
Case 1:19-cv-10404-JSR Document

43 Filed 01/02/20 Page 2 of 14

ABLE OF TENT

TABLE OF AUTHORITIES wu... cee eceseesseeseesecsseeeeeecseeseeeeeecseesesseeacsecsecseeaeeaeeseesecseeaeeesseeaseeseeaeenes il
ARGUIVIEN TP | ssssssssasnncanrsanszennienessannnneenensacameansenenocnnsn rena orus comsnenenuerEaenen mcnneeeeeneRR AON EReNEERERUENN 1
&. G&G is Likely to Prevail Of: The MEPIS sscasasscasncsssncesnsssvveraascansasnecaenieceezamanasncoensucemanes 1

i. G&G’s Trademark Rights Are Enforceable Nationwide .......cccccssesseseeeeseseeseesees 1

i. G&G Has Shown a Likelihood of COnfUusion ..cccsccscccscsrccsscssccsssessesecsscessseesesseeseeees 2

a. G&G's Mark is Sirone in the Relevant MPKet ssvssnsasuacensommancecssennonnmanennnens 2

b. The Marks are Similar wicccccccscccscssessesssesscssesecssceesecsscsessseesessecseseessessessessesseaeeaseess 3

é The Products are in Competitive Proximity .ocsccccccssccsscssccssccssscesscssecseessssssssssseees 4

d. Plaintiff Has Shown lt das “Bridged the Gap” secvcwssssssvexsccsoviavennmecaivereusees 5

é. G&G Has Evidence of Actual GCONfUSION siiniincnnnnonnmanninommnananann 6

i Target Acted in Bad Faith in Adopting Its Mark wicccccssccsescssssssssssssseesssseeseseesens 7

g. The Quality of the Parties’ Respective Goods Makes Confusion Likely .........0+. 7

h, Target’s Argument About Sophistication of Customers Lacks MeTit ......ccceee 7

B. G&G Will Suffer Irreparable Harm Absent a Preliminary Injunction .....cccceeeeseeeeees 7
C. The Balance of the Hardships Favors G&G. cecscsssesecsseseessceecsesssssssseseseessssesseesssseerenaees 8
D. The Public Interest. Weighs in Favor of an Injunction cccscisecscsecnssscsrvoscavesssosnsensansconvsnnsevennss 9
E. G&G Should Not be Required to Post. a Bonid...............ssssesstesnsssenrssssiansenisaasasvaisinvencacnanss 10
Case 1:19-cv-10404-JSR Document 43 Filed 01/02/20 Page 3 of 14

TABLE OF AUTHORITIES

Cases

Barrack, Rodos & Bacine v. Ballon Stoll Bader & Nadler, P.C., 2008 U.S. Dist. LEXIS
22026 (S.D.N.Y. Mar. 20, 2008) occ eecssesscsecsesscsssscsscsssscsessssesssssssesecsessssesssessssssssassesesasees ie!

Bonilla v. H&M Hennes & Mauritz L.P., 2014 U.S. Dist. LEXIS 197579 (S.D.N.Y. Apr. 16,
DIVA). .ncansvenesinanissuinsiasaiatibls si:8a3 sks xa RSNAins ASDeu mm eAinoc SNaR HSRT RAENRSCEED PERN EOSIN 3

Brennan’s, Inc. v. Brennan’s Restaurant, LLC, 360 F.3d 125, 132-33 (2d. Cir. 2004)........... 2

Bristol-Myers Squibb Co. v. McNeil-P.P.C., Inc., 973 F.2d 1033 (2d Cir. 1992)... 4

Citigroup Inc. v. AT&T Servs., 2016 U.S. Dist. LEXIS 106435 (S.D.N.Y. Aug. 11, 2016)... 8

Dawn Donut Co. v. Hart’s Food Stores, Inc., 267 F.2d 358 (2d Cir. 1959)... cece Le
De Beers LV Trademark v. DeBeers Diamond Syndicate, 440 F. Supp. 2d 249 (S.D.N.Y.
DOUG) ocsurnomusrsrwseeamaunsdsccensrssanenssanmesenrersnmmveranenermemencgneconaeuseenrennesteweninineaiTiiin S850 ISSUE 5
Disney Enters. v. Sarelli, 322 F. Supp. 34.413 (S.D.N.Y. 2018) wsssserrsenesenarenesercencernerenevenerens 9
Guthrie Healthcare Sys. v. ContextMedia, Inc., 826 F.3d 27 (2d Cir. 2016) wcrc 7
Juicy Couture, Inc. v. Bella Int’l, Ltd., 930 F. Supp. 2d 489 (S.D.N.Y. 2013) vest 6
Lebewohl v. Heart Attack Grill LLC, 890 F. Supp. 2d 278 (S.D.N.Y. 2012)....ccccscseseereereeeeeeees 5

Lexington Mgmt. Corp. v. Lexington Capital Partners, 10 F. Supp. 2d 271 (S.D.N.Y. 1998)4
Louis Vuitton Malletier S.A. v. Sunny Merch. Corp., 97 F. Supp. 3d 485 (S.D.N.Y. 2015)... 8

Luigino’s, Inc. v. Stouffer Corp., 170 F.3d 827 (8th Cir, 1999) ..ccsessessesseeneseeseesesesseseneeneees 4

Marks Org., Inc. v. Joles, 784 F. Supp. 2d 322 (S.D.N.Y. 2011) eeecesecsessseeseseesersseesseeneeeens 10
Nabisco, Inc. v. PF Brands, 50 F. Supp. 2d 188 (S.D.N.Y. 1999) ..cccccceeeeeteteteteeesesesesees 9
Nabisco, Inc. v. Warner-Lambert Co., 220 F.3d 43 (2d Cir. 2000)... ccceesseteseeeeeseietseeeseseenes 4
Nikon, Inc. v. Ikon Corp., 1992 U.S. Dist. LEXIS 6299 (S.D.N.Y. May 1, 1992)... 3
Paco Sport, Ltd. v. Paco Rabanne Parfums, 86 F. Supp. 2d 305 (S.D.N.Y. QOD) cscs sxcrenmaanes 3
Polaroid Corp. v. Polarad Elcs. Corp., 287 F.2d 492 (2d Cir, 1961) seseseesessseeeseeerseeeneeneens 5

ProFitness Phys. Therapy Ctr. v. Pro- Fit Ortho. and Sports Phys. Therapy P.C., 314 F.3d

ii
Case 1:19-cv-10404-JSR Document 43 Filed 01/02/20 Page 4 of 14

62 (2d Cir. 2002). cecseesesesseeeteesessessseeeeeeseeecseeseeeeseseeecsceecsessessceesseseeaeeesseeeceecsesseeesseeeeaeeees 12
Scarves by Vera, Inc. v. Todo Imports Ltd., 544 F.2d 1167 (2d Cir. 1976).....cccccceesceseesseeeees 4
Starbucks Corp. v. Wolfe’s Borough Coffee, Inc., 588 F.3d 97 (2d Cir. 2009)......cccceeeeeees 7
Sunenblick v. Harrell, $95 FE. Supp. 616 (S.DN. Ys 1995) sssssssasssnanswensssexavennss anewace savancesesnsaaneans 3

United States Polo Ass’n vy. PRL USA Holdings, Inc., 800 F. Supp. 2d 515 (S.D.N.Y. 2011) 7

Universal Money Ctrs., Inc. v. American Tel. & Tel. Co., 22 F.3d 1527 (10th Cir. 1994) ..... 5
W.W.W. Pharm. Co v. Gillette Co., 984 F.2d 567 (2d Cir. 1993) wccccseececctctseteteeeeeeeneenes 4
Windsurfing Int'l, Inc, v. AMF, Inc. 782 F.20 995 (Fed, Cir, 1986) cecsssessensscnsscoreananessacinens 11

iil
Case 1:19-cv-10404-JSR Document 43 Filed 01/02/20 Page 5 of 14

Plaintiff Garnish and Gather LLC (“Plaintiff’ or “G&G”) respectfully submits this reply
in support of its Application for a Preliminary Injunction against Defendants Target Corporation
and Target Brands, Inc. (collectively, “Defendants” or “Target”). As discussed more fully herein,
G&G also submits the Declaration of Mark Keegan (“Keegan Dec.”), in response to claims made

by Defendants, which details preliminary national survey results relevant to the marks.

ARGUMENT

A. G&G is Likely to Prevail on the Merits
ii G&G’s Trademark Rights Are Enforceable Nationwide

Target’s opposition is an attempt by a multi-billion dollar corporation to rewrite
trademark law so that it can steam roll a small business that has been using the marks at issue
in commerce for 6 years. Fortunately, U.S. Trademark Law is not subject to bullying.
Plaintiff's registered trademarks are protected from infringement, both locally and nationally,
and this uniform protection is provided to trademark holders no matter how large the infringer
or small the trademark owner. Equally important, the Lanham Act “affords nationwide
protection to registered marks, regardless of the areas in which the registrant actually uses the
mark.” Dawn Donut Co. v. Hart’s Food Stores, Inc., 267 F.2d 358, 362 (2d Cir. 1959). Despite
Target’s protests, G&G’s trademark rights are not legally geographically limited since G&G’s
federally registered marks have been used in connection with the sale and delivery of
foodstuffs in the United States since 2012. (See Golub Dec., Dkt. 33 ( “Dkt. 33”) { 3).

While it is clear that G&G’s trademarks are not legally limited to a geographical area,
Target nevertheless contends that G&G’s trademark use “cannot support a nationwide
injunction.” citing Brennan’s, Inc. v. Brennan’s Restaurant, LLC, 360 F.3d 125, 132-33 (2d.

Cir. 2004) and Dawn Donut Co. (Defs. Mem. of Law in Opp. to Mot., Dkt. 40 (hereinafter
Case 1:19-cv-10404-JSR Document 43 Filed 01/02/20 Page 6 of 14

“Dkt. 40”) at 3). However, both of these decisions draw heavily from the fact that the plaintiffs
and defendants in those cases were using the marks in “different” isolated geographical
locations. See Brennan’s, Inc., 360 F.3d at 132-33 (“substantial geographic separation remains
a significant indicator that the likelihood of confusion is slight”); Dawn Donut Co., 267 F.2d.
at 358 (“if the use of the marks by the registrant and the unauthorized user are confined to two
sufficiently distinct and geographically separate markets, with no likelihood that the registrant
will expand his use into defendant’s market, so that no public confusion is possible, then the
registrant is not entitled to enjoin the junior user’s use of the mark.”’). This case, however, is
not a case involving separate and distinct geographic markets — there is overlap and possible
future overlap. Target concedes that it uses its mark “nationwide” (Dkt. 40 at 10), which by
definition includes Atlanta, Georgia and the surrounding area, the region in which G&G
presently operates. Indeed, the record shows that Target sells and delivers items bearing the
infringing mark in the Atlanta region. (Dkt. 33 4 20-23).
ii. G&G Has Shown a Likelihood of Confusion
a. G&G’s Mark is Strong in the Relevant Market

Target contends that G&G’s mark is not strong because G&G, as a small, relatively
local business with a comparatively modest advertising budget, “could not create a strong
brand among the ‘pool of actual and potential’ Target grocery shoppers.” (Dkt. 40 at 5). This
is a reverse confusion case, however, and thus in this case, the “relevant market” is not the
pool of Target shoppers but rather the pool of actual and potential G&G grocery shoppers.
“Reverse confusion” occurs when “the junior user’s advertising and promotion so swamps the
senior user’s reputation in the market that customers are likely to be confused into thinking

that the senior user’s goods are those of the junior user.” Bonilla v. H&M Hennes & Mauritz
Case 1:19-cv-10404-JSR Document 43 Filed 01/02/20 Page 7 of 14

L.P., 2014 U.S. Dist. LEXIS 197579, at *16-17 (S.D.N.Y. Apr. 16, 2014) (internal citations
and quotation marks omitted). “[W]hen the issue is whether consumers mistakenly believe
that the senior user’s products actually originate from the junior user, the appropriate universe
consists of the senior user’s customers.” Paco Sport, Ltd. v. Paco Rabanne Parfums, 86 F.
Supp. 2d 305, 322 (S.D.N.Y. 2000).

Target also incorrectly argues that G&G’s mark is weak because of third-party use of
the name “Gather.” (Dkt. 40 at 6). This argument also fails. The significance of third-party
trademarks depends upon proof of their usage and customer awareness of the marks. See
Sunenblick v. Harrell, 895 F. Supp. 616, 627 (S.D.N.Y. 1995); Nikon, Inc. v. Ikon Corp., 1992
U.S. Dist. LEXIS 6299, at *2 (S.D.N.Y. May 1, 1992). Target, however, has made no showing
that the third-party marks are “actually used by third-parties, that they [are] well promoted or
that they [are] recognized by consumers.” See Lexington Mgmt. Corp. v. Lexington Capital
Partners, 10 F. Supp. 2d 271, 282 (S.D.N.Y. 1998) (citing Scarves by Vera, Inc. v. Todo
Imports Ltd., 544 F.2d 1167, 1173 (2d Cir. 1976)).

b. The Marks are Similar

The similarity of the marks is obvious and readily apparent. Target states that its
products are seen in the context of its stores or website and its “famous” Target bullseye mark.
(Dkt. 40 at 6-8). Target relies on Nabisco, Inc. v. Warner-Lambert Co., 220 F.3d 43, 46 (2d
Cir. 2000), for the proposition that use of the Target house mark “significantly reduces, if not
altogether eliminates, the likelihood that consumers will be confused.” (Dkt. 40 at 7-8). But
unlike all the cases cited in Nabisco, Target’s Good & Gather mark does not include its
company name. See W.W.W. Pharm. Co v. Gillette Co., 984 F.2d 567, 573 (2d Cir. 1993)

(RIGHT GUARD SPORT STICK and SPORTSTICK); Bristol-Myers Squibb Co. v. McNeil-
Case 1:19-cv-10404-JSR Document 43 Filed 01/02/20 Page 8 of 14

P.P.C., Inc., 973 F.2d 1033, 1045-46 (2d Cir. 1992) (EXCEDRIN PM and TYLENOL PM);
Luigino’s, Inc. v. Stouffer Corp., 170 F.3d 827, 831 (8th Cir. 1999) (MICHELINA’S LEAN
°N TASTY and STOUFFER’S LEAN CUISINE); Universal Money Ctrs., Inc. v. American
Tel. & Tel. Co., 22 F.3d 1527, 1531 (10th Cir. 1994) (AT&T UNIVERSAL CARD and
UNIVERSAL MONEY). The mark in question is not “Target’s Good & Gather’ or “Target
Good & Gather’; it is “Good & Gather.” Target’s reliance on Nabisco is therefore misplaced. .

Target’s argument that the Court should defer to the Patent and Trademark Office is
also unavailing. (See Dkt. 40 at 10). Target quotes a footnote in De Beers LV Trademark v.
DeBeers Diamond Syndicate for the proposition that “it is appropriate to ‘accord weight’ to
an initial determination of a PTO examiner’”’ but fails to provide the complete quotation, which
states that “a district court must resolve the issue of likelihood of confusion ‘not by reference
to a registration determination by the PTO but by application of the multi-factor balancing
test set forth in Polaroid.’” De Beers LV Trademark v. DeBeers Diamond Syndicate, 440 F.
Supp. 2d 249, 274 n.24 (S.D.N.Y. 2006). In fact, a decision of the USPTO is due only
“limited” deference and “the Court is ‘not bound’ by such an initial determination, and is
obligated to ultimately render its own decision on the merits.” Lebewohl v. Heart Attack Grill LLC,
890 F. Supp. 2d 278, 292 (S.D.N.Y. 2012) (citations omitted).

c. The Products are in Competitive Proximity

Target’s claim that the two brands are not competitively proximate is unpersuasive.
When considering competitive proximity, courts look at market proximity and geographic
proximity to determine whether the two products have an overlapping client base. Brennan’s,
Inc., 360 F.3d at 134. Target claims that G&G is a “luxury product” while Target sells “$1.99

gallons of milk.” (See Dkt. 40 at 10-11). In fact, numerous products are sold by both G&G
Case 1:19-cv-10404-JSR Document 43 Filed 01/02/20 Page 9 of 14

and Target, such as organic lettuce, carrots and eggs. (Dkt. 33 4 16). The proper comparison
is literally “apples” to “apples.” (/d.)

Moreover, Target does not deny that its “guests” include actual and potential G&G
shoppers. These customers are most likely to be confused by Target’s use of the infringing
mark. And Target and G&G both market, sell, and deliver via the Internet; their products are
therefore sold in the same channels. See Juicy Couture, Inc. v. Bella Int’l, Ltd., 930 F. Supp.
2d 489, 501 (S.D.N.Y. 2013) (holding that the companies’ products are advertised and sold
in the same channels because they both sell on the internet and target women as consumers).
Although Target is nationwide and G&G is presently limited to Atlanta, Target also delivers
produce bearing the infringing mark to customers located in this area. (Dkt. 33 ¢ 23). Equally,
G&G’s customers presumably travel outside the Atlanta area and will observe the infringing
Target marks in other areas of the country.

d. Plaintiff Has Shown It Has “Bridged the Gap”

This factor comes into play when the senior user is not yet in direct competition with
the junior user and considers the likelihood that the gap between the two will be bridged by
either’s future expansion. United States Polo Ass’n v. PRL USA Holdings, Inc., 800 F. Supp.
2d 515, 531 (S.D.N.Y. 2011). As discussed above, G&G already competes with Target in
Atlanta by marketing and selling similar goods through similar channels to similar consumers.
Therefore, there is no gap to bridge for the purposes of this argument. See Starbucks Corp. v.
Wolfe’s Borough Coffee, Inc., 588 F.3d 97 (2d Cir. 2009) (‘bridging the gap’ factor is
irrelevant where, as here, the two products are in direct competition with each other”).

To the extent this factor is relevant, it favors G&G. Target’s use of its confusingly

similar mark nationwide will impede G&G’s expansion to new markets. (Dkt. 40 at 10). It also
Case 1:19-cv-10404-JSR Document 43 Filed 01/02/20 Page 10 of 14

impacts traveling G&G customers. G&G, as the senior user of the mark, “‘is the entitled user and
should not be confined within the present scope of its commerce by the risk of confusion that
will result from a reasonably plausible expansion of its business.” Guthrie Healthcare Sys. v.
ContextMedia, Inc., 826 F.3d 27, 45 (2d Cir. 2016) (internal citations omitted).
e. G&G Has Evidence of Actual Confusion

It is “black letter law that actual confusion need not be shown to prevail under the
Lanham Act, since actual confusion is very difficult to prove and the Act requires only a
likelihood of confusion as to source.” Guthrie Healthcare Sys., 826 F.3d 27, 45 (2d Cir.
2016). Regardless, G&G, in response to allegations and claims made by Target in their
opposition papers, has established actual confusion through a statistically significant survey.
(Keegan Decl. at 5). “A plaintiff can often show actual confusion by way of a well-designed
consumer survey.” Louis Vuitton Malletier S.A. v. Sunny Merch. Corp., 97 F. Supp. 3d 485,
495 (S.D.N.Y. 2015). A statistically significant survey of Plaintiffs principal customer base
— purchasers of meal kit and grocery delivery services — establishes a likelihood of consumer
confusion to an extent “well above those that Courts in this Circuit have found probative of
actual confusion.” Jd. at 496 (collecting cases). Specifically, among the relevant market,
80.9% of the test group of respondents believed that G&G’s marks were made by, associated
with or approved by Target. (Keegan Decl. at 10). After subtracting the control group from
the test group, the net confusion rate is [ 56.5% ]. (Keegan Decl. at 5). Consumer survey
expert, Mark Keegan, found to a reasonable degree of professional certainty that these results
indicate that relevant customers of G&G are likely to confuse the G&G marks with the

infringing marks. (Keegan Decl. at 13).
Case 1:19-cv-10404-JSR Document 43 Filed 01/02/20 Page 11 of 14

ft. Target Acted in Bad Faith in Adopting Its Mark
Although “[a]ctual or constructive knowledge" of another company’s prior registration
and use of a mark “may signal bad faith,” this factor “would be more-or-less neutral even if
[Target] were to definitively demonstrate its good faith; only a finding of bad faith carries
much weight in the Polaroid balancing test for consumer confusion.” Citigroup Inc. v. AT&T
Servs., 2016 U.S. Dist. LEXIS 106435, at *33 (S.D.N.Y. Aug. 11, 2016) (internal citations
omitted). If Target is correct, the factor is inconsequential. If G&G is proven correct, this
factor weighs in its favor.
g. The Quality of the Parties’ Respective Goods Makes Confusion Likely
Target claims that a difference in quality tends to reduce the likelihood of confusion.
(Dkt. 40 at 13-14 (citing Disney Enters. v. Sarelli, 322 F. Supp. 3d 413, 437 (S.D.N.Y. 2018)).
However, where “the quality of a junior user’s product or service is low compared to the
senior user, ‘there is an increased chance of actual injury when there is confusion.’” Disney
Enters., at 437 (internal citations omitted).
h. Target’s Argument About Sophistication of Customers Lacks Merit
Target argues that G&G is expensive and therefore its customers are sophisticated.
(Dkt. 40 at 14). However, purchasers of ordinary groceries are held to a lesser standard of
purchasing care. Nabisco, Inc. v. PF Brands, 50 F. Supp. 2d 188, 206 (S.D.N.Y. 1999). In any
event, G&G offers many products at similar prices including offering lettuce for sale at a
cheaper price than Target. (Dkt. 33 4 20). Thus, Target’s argument about the sophistication of
G&G’s customers lacks merit.
B. G&G Will Suffer Irreparable Harm Absent a Preliminary Injunction

“Although a likelihood of confusion does not create a presumption of irreparable
Case 1:19-cv-10404-JSR Document 43 Filed 01/02/20 Page 12 of 14

injury, a particularly strong likelihood of confusion should weigh in favor of finding
irreparable injury.” Marks Org., Inc. v. Joles, 784 F. Supp. 2d 322, 334 (S.D.N.Y. 2011).
Here, G&G has shown both a likelihood of confusion and actual confusion in the form of
consumer survey evidence which will result in lost goodwill. Jd. at 335 (“where the likelihood
of confusion is so high, it is impossible to disaggregate lost good will from confusion’).
Prospective customers in the existing market and in new markets are likely to assume that its
products are made by, associated with or approved by Target. (Keegan Decl. at 13).

In addition, G&G’s supposed delay was not caused by a lack of urgency. During the
time between when G&G first learned of Target’s plan to release an infringing mark and when
G&G successfully filed its application for Preliminary Injunction, the parties were engaged
in protracted settlement negotiations which, if fruitful, would have resulted in a reasonable
partnership between the parties for the benefit of both G&G and Target. (Dkt. 34 4 14). This
is not a case in which G&G concluded there was no infringement, only to decide to bring an
action after discovering the strength of Target’s commercial competition. Marks Org., Inc.,
784 F. Supp. 2d at 334 (S.D.N.Y. 2011) (noting that “the cases where courts held that a
plaintiff’s delay defeated the presumption of irreparable injury were ‘cases in which the fair
inference was drawn that the owner of the mark . . . had concluded that there was no
infringement but later brought an action because of the strength of the commercial

999

competition.’’’) (internal citations omitted).

C. The Balance of the Hardships Favors G&G
Target’s argument that the balance of the hardships disfavors G&G is unpersuasive.

(Dkt. 40 at 16-17). Target, having knowledge of G&G’s marks, and after having received a
Case 1:19-cv-10404-JSR Document 43 Filed 01/02/20 Page 13 of 14

cease and desist letter (Dkt. 34 4 14 and Ex. 7),! proceeded to put ieee of

infringing perishables into stores; their decision to do so is their own and should not limit
G&G’s remedies. Windsurfing Int’l, Inc. v. AMF, Inc., 782 F.2d 995, 1003 n.12 (Fed. Cir.
1986) (“[o]ne who elects to build a business on a product found to infringe cannot be heard
to complain if an injunction against continuing infringement destroys the business so
elected”).
D. The Public Interest Weighs in Favor of an Injunction
The only argument offered by Target in support of its position that an injunction would
not serve the public interest is its claim that an injunction “would result in the spoilage of
I of perfectly good food.” (Dkt. 40 at 17-18). In support, Target cites
“generally” to the Declaration of Carisa Janssen. (Dkt. 41). But while Ms. Janssen states that
Target’s inventory includes perishable food, she does not claim that she or other Target employees
would choose to let that food go to waste if an injunction is issued. (Dkt. 41 4 4). In fact, when
Target has been faced with the possible spoilage of perishable food in other contexts, it has donated
that food. (See, e.g., Ex. A and B to Pastore Declaration). It appears that Target is able to donate
food on a large scale; Target boasts on its website that in 2018 it donated more than 5 million
pounds of food (Ex. C to Pastore Declaration).
It is indisputable that the public interest is served by protection of trademark rights; the
Second Circuit has long held that there is a “strong interest in preventing public confusion.”
ProFitness Phys. Therapy Ctr. v. Pro- Fit Ortho. and Sports Phys. Therapy P.C., 314 F.3d

62, 68 (2d Cir. 2002). Here, G&G has established a high likelihood of confusion that will

 

| Plaintiff recognizes that Exhibit 7 and Exhibit 8 to Dkt. 34 were labeled incorrectly. All
references in Plaintiff's moving papers to Exhibit 7 are to Exhibit 8 and vice versa.
Case 1:19-cv-10404-JSR Document 43 Filed 01/02/20 Page 14 of 14

continue to occur if an injunction does not issue.
E. G&G Should Not be Required to Post a Bond

“District courts in the Second Circuit are vested with wide discretion in determining
the amount of the bond that the moving party must post.” Barrack, Rodos & Bacine v. Ballon
Stoll Bader & Nadler, P.C., 2008 U.S. Dist. LEXIS 22026, at *23-24 (S.D.N.Y. Mar. 20,
2008) (internal citations omitted). In cases where the defendant has failed to prove hardship,
the Court may properly set no bond. /d. (internal citations omitted). Given that G&G has
modest resources and Target is a multi-billion dollar corporation, the suggestion by Target
that a bond be posted is pure tactics — a clear effort to avoid answering for its conduct by
making any remedy impossible. Were the Court to order a bond in such circumstances, then
large multi-billion dollar bad actors would be given free license to trample small competitors
without fear of consequence. Therefore, the Court should not require a bond, which could
unduly burden G&G’s ability to enforce its trademark rights.
DATED: New York, New York

January 2, 2020
Attorneys for Plaintiff

By: /s/
Joseph M. Pastore III (JP1717)
Melissa Rose McClammy (MM7258)
Pastore & Dailey LLC
420 Lexington Avenue, 3rd Floor
New York, NY 10170
845.667.5711 (p)

 

By:___/s/
Michael Lee
Lee Law PLLC
579 Fifth Avenue, 14" Floor
New York, NY 10606
212-621-8239

10
